United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-1318
                      ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                   Troy Devon Travis, also known as Tilly

                    lllllllllllllllllllll Defendant - Appellant
                                    ____________

                   Appeal from United States District Court
               for the Northern District of Iowa - Cedar Rapids
                                ____________

                       Submitted: November 11, 2014
                         Filed: November 19, 2014
                               [Unpublished]
                               ____________

Before RILEY, Chief Judge, BEAM and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.
      Troy Travis pleaded guilty to possession of a firearm as a felon. The district
     1
court sentenced Travis to 87 months’ imprisonment. Travis appeals, challenging the
substantive reasonableness of his sentence. We affirm.

       During a party in March 2012, Travis and two other men took turns carrying a
semi-automatic rifle with a partially obliterated serial number. The rifle had a large-
capacity magazine capable of holding thirty rounds of ammunition. Sometime after
Travis handled the rifle, one of the other men took it, left the party, and repeatedly
fired the rifle into the air. Officers found the rifle and twenty shell casings nearby.
Travis fled the party before officers arrived, but the police eventually apprehended
him. Because Travis had been convicted of a drug felony in 2006, a grand jury
indicted him for possessing a firearm as a felon, in violation of 18 U.S.C. § 922(g).
Travis pleaded guilty and received a sentence of 87 months’ imprisonment, the top of
his advisory sentencing guidelines range. He now appeals the substantive
reasonableness of his sentence.

       “[W]e review the substantive reasonableness of [Travis’s] sentence ‘under a
deferential abuse-of-discretion standard.’” See United States v. Robison, 759 F.3d 947,
950 (8th Cir. 2014) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)). “A
district court abuses its discretion and imposes an unreasonable sentence when it fails
to consider a relevant and significant factor, gives significant weight to an irrelevant
or improper factor, or considers the appropriate factors but commits a clear error of
judgment in weighing those factors.” Id. at 950-51 (quoting United States v.
Kreitinger, 576 F.3d 500, 503 (8th Cir. 2009)). A sentence imposed within the
advisory guidelines range, such as Travis’s, is presumed to be substantively
reasonable. See id. at 950.




         1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                          -2-
       Travis first argues that the district court abused its discretion by failing to
consider a factor relevant to sentencing. Specifically, Travis alleges that the court did
not consider a potential mitigating factor—the lack of evidence establishing that he
knew about or was responsible for the alteration of the rifle’s serial number. His
counsel argued both in Travis’s sentencing memorandum and at his sentencing
hearing that no evidence showed Travis knew of or performed the alteration.
Additionally, his counsel informed the court that the rifle had a second, unaltered
serial number. Because the district court was aware of these arguments and did not
refuse to consider them, Travis’s assertion that the court failed to consider the
arguments fails. See United States v. Miles, 499 F.3d 906, 909 (8th Cir. 2007)
(rejecting the defendant’s contention that the district court failed to consider the
relevant § 3553(a) factors when “the sentencing record demonstrate[d] that the district
court heard extensive arguments” about those factors).

       Travis next argues the district court abused its discretion by giving significant
weight to several improper factors. First, he alleges the court relied on an improper
assumption about his criminal history because the court stated that his four trespass
convictions “must have had something to do with drug trafficking.” We disagree.
Following this statement, Travis’s attorney informed the court that three of the four
trespass convictions arose from Travis’s unauthorized entries into a housing project
to see the mother of one of his children. The district court then referred to the
presentence investigation report (“PSR”), which indicated that the fourth trespass
arrest did result in a drug conviction, and stated that the “bottom line” with respect to
the trespass convictions was that Travis repeatedly returned to a place where he was
not wanted. Because the district court revised its initial statement in light of this
discussion before imposing Travis’s sentence, Travis cannot show that the court relied
on an improper assumption about the trespass convictions. Second, Travis contends
that the court based his sentence on the disputed allegations in the PSR that Travis
purchased the rifle and brought it to the March 2012 party. Once again, we disagree.
Our review of the record reveals that the court did not rely on the disputed portions

                                          -3-
as aggravating factors when imposing Travis’s sentence. Contrary to Travis’s
argument, the court’s statement that the shooter “got the rifle from [Travis]” does not
show reliance on the PSR’s contentions that Travis purchased the rifle or brought it
to the party. Rather, this statement is fully consistent with the court’s findings that
Travis was “holding,” “carrying,” “showing . . . off,” and “showing . . . around” the
rifle that the shooter later fired. The record establishes that the court’s decision to
impose the 87-month sentence rested on consideration of valid § 3553(a) factors,
including Travis’s noncompliance with correctional supervision, his provision of false
information to law enforcement, his history of gambling, and his record of violent
conduct.

       Finally, Travis contends that the district court committed a clear error of
judgment by attributing too much weight to his criminal history because most of his
prior offenses were misdemeanors resulting in minor sentences. However, Travis’s
criminal record—which includes convictions for battery, harassment, aggravated
assault, and assault while displaying a dangerous weapon—supports the district
court’s finding that he had a history of violent and assaultive conduct. Moreover, a
“district court has wide latitude to weigh the § 3553(a) factors in each case and assign
some factors greater weight than others in determining an appropriate sentence.”
United States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009). “[G]iving ‘due deference
to the district court’s decision that the § 3553(a) factors, on the whole,’ justify
[Travis’s] sentence,” our review reveals no clear error of judgment with respect to the
weight given Travis’s criminal history. See id. (quoting Gall, 552 U.S. at 51).

      Finding no abuse of discretion, we affirm.
                     ______________________________




                                          -4-